Citation Nr: 9903736	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-34 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for a heart disorder, 
including as secondary to
psychiatric disorders.

2. Whether new and material evidence has been submitted to 
reopen the veteran's
claim of entitlement to service connection for psychiatric 
disorders, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to December 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


REMAND

A review of the record discloses that additional action by 
the RO is required before the Board can proceed further on 
the veteran' claims.  By correspondence dated March 1998, the 
veteran notified the RO that he had been treated at the 
Huntington VA Medical Center since November 25, 1997.  These 
records are not part of the record and have not been 
requested by the RO.  The latest request from the RO was made 
in December 1997 for documents from June to December of 1997.  

VA is deemed to have constructive knowledge of VA medical 
center records.  As such, they are considered to be evidence 
that is of record at the time any decision is made and should 
be associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error...").
 



Accordingly, this case is REMANDED to the RO for the 
following development:

1. The RO should obtain and associate 
with the claims file any and all 
records pertaining to the treatment of 
the veteran's heart disorder and 
psychiatric disorders at the 
Huntington VA Medical Center from 
November 1997 to the present.

2. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.

The purpose of this REMAND is to further develop the 
veteran's claim and the Board intimates no opinion, favorable 
or unfavorable as to the merits of the claim.  The appellant 
is free to submit any additional evidence he wishes to have 
considered in connection with his appeal; however, no action 
is required until he is further notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 3 -


